ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant contends that Mrs. Linville’s testimony was so obviously inadmissible that any kind of objection thereto was sufficient to require the court to exclude it. While it is true that evidence which is not admissible for any purpose is subject to a general objection, still, in the instant case, the witness, Mrs. Linville, had related a conversation which she had with the appellant a night or two prior to the shooting, whereupon the District Attorney inquired of her what other or further conversation she had with him, to which she replied as set out in our original opinion. It occurs to us that the following part of her testimony was admissible, to-wit: “There wasn’t any more conversation that night; Huff left,” while the balance thereof might not have been admissible. Consequently, it was incumbent upon appellant to single out the admissible from the inadmissible part thereof and direct his objections thereto. Having failed to do so, he cannot now complain. See Spann v. State, 32 S. W. (2d) 455, 116 Tex. Cr. R. 268; Cochrane v. State, 67 S. W. (2d) 313; 125 Tex. Cr. R. 119.
*85Being of the opinion that the case was properly disposed of on the original submission, appellant’s motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.